Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas R. Stango (Reg. # 73, 750) on March 15, 2022.

The application has been amended as follows: 

Claim 9: (Previously Presented) The gas turbine engine of claim 1, wherein the structural support housing is attached to the support structure of the gas turbine engine.” 

Allowable Subject Matter
Claims 1-3; 5-7; 9-14; 16-18; and 20-22; are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine, relevant prior art  Lemmers (US 2016/014946)  Feder (US 4,100,993), Barnett (US 201/0133336), and Hogeboom (US 5,782,082)  teaches a tail cone having a cone shaped portion; a low pressure compressor; a low pressure turbine; a low speed spool interconnecting the low pressure compressor and the low pressure turbine; an electric generator located within the cone shaped portion of the tail cone, the electric generator being operably connected to the low speed spool; a 

 a tail cone having a cone-shaped portion; a low pressure compressor; a low pressure turbine; a low speed spool interconnecting the low pressure compressor and the low pressure turbine; an electric generator located within the cone-shaped portion the tail cone, the electric generator being operably connected to the low speed spool; one or more acoustic panel assemblies located around the electric generator in a cone shape, the one or more acoustic panel assemblies comprising: an acoustic backing sheet, an outer porous liner, an acoustic liner interposed between the outer porous liner and the acoustic backing sheet, and a plurality of side walls extending from the outer porous liner to the acoustic backing sheet, wherein the plurality of side walls form chambers within the acoustic liner; a structural support housing at least partially enclosing the electric generator, the structural support housing being located within the cone-shaped portion of the tail cone; and a mounting system located within the cone-shaped portion of the tail cone between the structural support housing and the cone-shaped portion of the tail cone, wherein the mounting system attaches the tail cone to the structural support housing, wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the cone-shaped portion of the tail cone, wherein the acoustic backing sheet is a solid and non-porous liner, wherein the acoustic backing sheet is configured to reduce an amplitude of 

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “wherein each of the plurality of mounts is a complete and uninterrupted ring around the structural support housing and wherein the one or more acoustic panel assemblies are interposed between the plurality of mounts around the electric genetator.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741